



MANAGEMENT SERVICES AGREEMENT







This Management Services Agreement, dated as of August 1, 2005, is between ROCKY
MOUNTAIN GAS, INC., a Wyoming corporation, and ENTERRA ENERGY TRUST, an
open-ended unincorporated trust governed by the laws of the Province of Alberta
(the two entities being referred to as “RMG” herein), on the one hand, and PRB
ENERGY, INC., a Colorado corporation ("PRB"), on the other.




WHEREAS, RMG and PRB are entering into a transaction relating to coal bed
methane development in Wyoming and Montana;




WHEREAS, in connection with the transactions contemplated, PRB has agreed to
enter into this Agreement with RMG to provide certain services to RMG for the
wells described in Schedule 1 to Exhibit A (the "Properties") on the terms and
conditions set forth in this Agreement.




NOW, THEREFORE, in consideration of the mutual representations, warranties and
agreements contained in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:




1.

Services.




(a)

PRB Services.  PRB will provide the services described in Exhibit A
(the "Services") to RMG on the Properties during the term of this Agreement.




(b)

Third-Party Services.  On the terms and subject to the conditions of this
Agreement, PRB will use commercially reasonable efforts to cause the services
listed on Exhibit B to be provided to RMG on the Properties, in substantially
the same scope, nature and manner as was provided to RMG immediately prior
hereto ("Third-Party Services").




(c)

Other Services.  During the term of this Agreement, PRB will provide to RMG any
other services on the Properties not referenced in subsection (a) or (b) above
consistent with the types of services discussed herein and at levels consistent
with the past operation of RMG and reasonably requested by RMG in writing with
reasonably sufficient detail as to the services requested.




2.

Standard of Performance.  For Services provided directly by PRB, PRB will
endeavor to perform such Services in a timely, competent and workmanlike manner
and in a nature and at levels consistent with RMG's past conduct of its
business.  For Services provided by third parties, PRB will endeavor to use
commercially reasonable efforts to procure or secure such services hereunder and
will use commercially reasonable efforts to ensure that such services are
provided by such third parties in a timely, competent and workmanlike manner and
in a nature and at levels consistent with RMG's past conduct of its business.
 Notwith­standing the foregoing, PRB shall have no liability to RMG or any third
party except for its own gross negligence or willful misconduct; and RMG hereby
indemnifies PRB therefor.




3.

Deposit, Compensation and Reimbursement.  RMG shall simultaneously with the
execution of this Agreement deposit the sum of $100,000 in an imprest account
(and shall make such other deposits as may be needed to maintain such amount
therein on the first business day of each month hereafter) over which PRB shall
have the sole right to draw for the purpose of paying Costs, including PRB's
compensation and reimbursement set forth below.  RMG shall pay PRB, within
thirty ten days of receipt of its monthly invoice, an amount equal to 115% of
all of PRB's Costs.  "Costs" means the sum of:




(a)

All of the direct and indirect costs (including, without limitation, services
provided by personnel in PRB's Denver office to RMG) that PRB incurs in
connection with the Properties;




(b)

All of the direct and indirect costs of the Gillette, Wyoming office and its
field personnel; and




(c)

All capital costs associated with the properties on Schedule 1 of Exhibit A.




Any monies received by PRB as a COPAS reimbursement from non-operators in the
Properties pursuant to extant operating agreements for the month preceding its
invoice will be netted off RMG’s billing on a basis proportional with RMG’s
interest.




In no event shall such Costs be reimbursed if otherwise paid by RMG to PRB.




At either party's written request on or before July 1, 2006 and each year
thereafter, the parties will meet to renegotiate the provisions of this
Section 3.  If they fail to reach agreement by August 1, 2006 or any August 1
thereafter, then the matter will be referred to arbitration as described in
Section 6(m).




4.

Change of Operator.  Where appropriate and practicable RMG shall assist PRB in
obtaining, and RMG will use its reasonable efforts to obtain consent for PRB to
become the operator as quickly as practicable and to have all revenues and
billings with respect to the Properties directed to PRB.  




5.

Terms and Termination.




(a)

The term of this Agreement will commence on the date hereof and continue until
the earlier of August 1, 2007 or the date the Farmout and Development Agreement,
dated the date hereof between the parties, is terminated (the "Term").  The Term
will be extended automatically for an additional two-year term, unless earlier
terminated in accordance herewith.




(b)

RMG may terminate this Agreement in whole or with respect to any one or more
Services at any time without cause upon ten days' written notice.  Such
termination will not extinguish RMG's obligation for payment of Services
actually rendered under this Agreement prior to such termination.




(c)

If either party hereto becomes bankrupt or insolvent, or makes and assignment
for the benefit of creditors, or if a receiver is appointed to take charge of
its property and such proceeding is not vacated or terminated within thirty days
after its commence­ment or institution, the other may immediately terminate this
Agreement by written notice.  Any such termination will be without prejudice to
accrued rights of the terminating party, and to other rights and remedies for
default.




6.

Miscellaneous.




(a)

Force Majeure.  Neither party will be liable in any manner for failure or delay
of performance of all or part of this Agreement (other than the payment of
money), directly or indirectly, owing to acts of God, applicable orders or
restrictions by a govern­mental authority, strikes or other labor disturbances,
riots, embargoes, power failures, telecommu­nication line failures, revolutions,
wars, fires, floods, or any other causes of circumstances beyond the reasonable
control of either party.  The affected party, however, in the case of such delay
or failure, will give prompt notice to the other party and will exert
commercially reasonable efforts to remove the causes or circumstances of
no-performance with reasonable dispatch.




(b)

Independent Contractor.  PRB will perform the Services under this Agreement as
an independent contractor and as such will have and maintain exclusive control
over all its own employees, agents, subcontractors and operations.  PRB will
not be, act as, purport to act as or be deemed to be RMG's agent,
repre­sen­tative, employee or servant.




(c)

Sales Taxes.  Any sales, use, transaction, excise or similar tax imposed on or
measured by the rendering of the Services will be the respon­sibility of RMG.
 All other taxes arising from the Services will be paid by PRB.




(d)

Entire Agreement.  This Agreement (including the exhibits referred to herein)
contains the entire understanding between the parties with respect to the
Services and supersedes any prior understandings, agreements or
repre­sen­tations, written or oral, relating to the subject matter hereof.




(e)

Counterparts.  This Agreement may be executed in separate counterparts, each of
which will be an original and all of which taken together will constitute one
and the same agreement, and any party hereto may execute this Agreement by
signing any such counterpart.




(f)

Severability.  Whenever possible, each provision of this Agreement will be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable under any applicable law or rule, the validity, legality and
enforceability of the other provisions of this Agreement will not be affected or
impaired thereby.




(g)

Assignment.  This Agreement and the rights and obligations of the parties
hereunder will not be assignable, in whole or in part, by either party without
the prior written consent of the other party.




(h)

Modification, Amendment, Waiver or Termination.  No provision of this Agreement
may be modified, waived or terminated except by an instrument in writing signed
by the parties to this Agreement.  No course of dealing between the parties will
modify, amend, waive or terminate any provision of this Agreement or any rights
or obligations of any party under or by reason of this Agreement.




(i)

Notices.  All notices, consents, requests, instructions, approvals or other
commu­ni­cations provided for herein will be in writing and delivered by
personal delivery, overnight courier, mail, electronic facsimile or e-mail
addressed to the receiving party at the address set forth herein.  All such
commu­ni­cations will be effective when received.




To Enterra or RMG:

2600, 500 – 4th Avenue S.W.

Calgary, Alberta  T2P 2V6

Canada

Attention:  E. Keith Conrad

Telephone:  (403) 263-0262




Facsimile:  (403) 265-1241




E-mail:  ekconrad@enterraenergy.com







To PRB:

1875 Lawrence Street, Suite 450

Denver, Colorado 80202

United States

Attention:  William Hayworth

Telephone:  (303) 308-1330

Facsimile:  (303) 308-1590

E-mail:  bhayworth@prbtrans.com




Either party may change the address set forth above by notice to the other party
given as provided herein.




(j)

Headings.  The headings contained in this Agreement are for reference purposes
only and will not in any way affect the meaning or interpretation of this
Agreement.




(k)

Governing Law.  All matters relating to the interpretation, construction,
validity and enforcement of this Agreement will be governed by the internal laws
of the State of Wyoming without giving effect to any choice-of-law provisions
thereof.




(l)

Third-Party Benefit.  Nothing in this Agreement, express or implied, is intended
to confer upon any other person any rights, remedies, obligations or liabilities
of any nature whatsoever.




(m)

Arbitration.  In the event of any dispute between the parties hereto, the
following procedures shall be used to commence an arbitration, which shall take
place in Denver, Colorado:




One party shall appoint one arbitrator, and the other party shall appoint one
arbitrator.  The two arbitrators so appointed shall select a third arbitrator.
 If the other party shall fail to appoint an arbitrator within ten days after a
request for such appointment is made by the other party in writing, or if the
two arbitrators so appointed shall fail within ten days after the appointment of
the second of them to agree on a third arbitrator, the arbitrator or arbitrators
necessary to complete a board of three arbitrators shall be appointed, upon
application by either party hereto, by the United States District Judge, senior
in point of service, of the District Court for Denver, Colorado.  If such Judge
should fail or refuse to act, then either party hereto may request the American
Arbitration Association to select the arbitrator or arbitrators to com­plete the
board of three.  After three arbitrators are appointed pursuant to the foregoing
pro­visions of this Section, they shall promptly meet, hear the parties with
respect to the matter to be arbitrated, and issue a decision thereon.
 Any decision agreed to in writing by at least two of the said arbitrators shall
be final and binding on the parties hereto.  Costs of arbitration shall be paid
as determined by the arbitrators.




(n)

Remedies.  The parties agree that money damages may not be an adequate remedy
for any breach of the provisions of this Agreement and that any party may,
in its discretion, apply to any court of law or equity of competent jurisdiction
for specific performance and injunctive relief in order to enforce or prevent
any violations of this Agreement, and any party against whom such proceeding is
brought hereby waives the claim or defense that such party has an adequate
remedy at law and agrees not to raise the defense that the other party has an
adequate remedy at law.




(o)

Expenses.  Except as otherwise expressly provided for herein, each party will
pay its own expenses (including brokers', finders', attorneys' and accountants'
fees) in connection with the negotiation of this Agreement, the performance of
its respective obligations hereunder and the consummation of the transactions
contemplated by this Agreement (whether consummated or not).




(p)

Advice of Counsel.  Each party acknowledges that it has been advised by counsel
in the negotiation, execution and delivery of this Agreement.




(q)

No Waiver.  No delay on the part of any party in exercising any right hereunder
will operate as a waiver of such right.  No waiver, express or implied, by any
party of any right or any breach by any party will constitute a waiver of any
other right or breach by such party.




IN WITNESS WHEREOF, the parties hereto caused this Services Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.







Enterra Energy Trust,




By its Administrator,

ENTERRA ENERGY CORP.

PRB ENERGY, INC.                                          




                                           

                                       

_____________________
                                                                                          

By: E. Keith Conrad

By: William F. Hayworth

Its: President and CEO

Its: President & COO













ROCKY MOUNTAIN GAS, INC.







_________________                                    

By: E. Keith Conrad      





















































































EXHIBIT A




PRB SERVICES







With respect to the Properties, PRB shall provide all services customarily
furnished by the operator, including, without limitation, accounting services,
technical services, administrative services and professional services, and shall
plug, abandon and restore the Properties as required by law.






1






EXHIBIT B




THIRD-PARTY SERVICES







With respect to the Properties, those services which are reasonably required to
be provided by parties other than the operator.



2


